EXHIBIT 99.2 ZAP AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On January 21, 2011, the Company completed the acquisition of 51% of the equity shares of Jonway(the “Acquisition”) for a total purchase price of $30,580,000 of which $29,030,000 in cash and 4 million shares of stock valued at $1 million have been paid.Currently, Jonway Group and ZAP are discussing the form of payment of the remaining $550,000 owed to Jonway Group and the interpretation of a provision regarding an adjustment due to currency fluctuations in the exchange rate of the U.S. dollar to Chinese Yuan between ZAP’s payment dates. The Company funded a portion of the purchase price of the Transaction through a Senior Secured Convertible Note and Warrant Purchase Agreement (the “Agreement”) with China Electric Vehicle Corporation (“CEVC”), a British Virgin Island company whose sole shareholder is Cathaya Capital, L.P. Pursuant to the Agreement, (i) CEVC purchased from the Company an 8% Senior Secured Convertible Note (the “Note”) in the principal amount of US$19 million and (ii) the Company issued to CEVC a warrant (the “Warrant”) exercisable for two years for the purchase up to 20,000,000 shares of the Company’s common stock at $0.50 per share, subject to adjustments as set forth therein. As prescribed by Securities and Exchange Commission guidelines, the following unaudited pro forma condensed combined consolidated financial statements are based on the historical financial statements of ZAP and Jonway after giving effect to the Acquisition, and the assumptions, and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. The historical financial information has been adjusted in the unaudited pro forma condensed combined financial data to give effect to pro forma events that are, based upon available information and certain assumptions, (i)directly attributable to the Acquisition, (ii)factually supportable and reasonable under the circumstances, and (iii)with respect to the statement of operations, expected to have a continuing impact on the combined results. The unaudited pro forma condensed combined balance sheet as of December 31, 2010 is presented as if the Acquisition had occurred on December 31, 2010. The unaudited pro forma combined statements of operations for the year ended December31, 2010 is presented as if the Acquisition had occurred on January1, 2010 with recurring acquisition-related adjustments reflected in the year. The Acquisition will be accounted for under the acquisition method of accounting in accordance with the Financial Accounting Standard Board (“FASB”), Accounting Standard Codification (“ASC”) or ASC 805-10 topic for “Business Combinations” (formerly referred to as FASB Statement of Financial Accounting Standards No.141R). Management has estimated the fair value of tangible and intangible assets acquired and liabilities assumed based on preliminary estimates and assumptions. These preliminary estimates and assumptions could change significantly during the purchase price measurement period. Any change could result in material variances between our future financial results and the amounts presented in these unaudited combined financial statements, including variances in fair values recorded, as well as expenses associated with these items. The following unaudited pro forma condensed combined financial statements are prepared for illustrative purposes only and are not necessarily indicative of or intended to represent the results that would have been achieved had the Acquisition been consummated as of the dates indicated or that may be achieved in the future. The unaudited pro forma condensed combined financial statements do not reflect any operating efficiencies, associated cost savings or additional costs that we may achieve with respect to the combined companies. The unaudited pro forma condensed combined financial statements should be read in conjunction with ZAPs’ historical consolidated financial statements and accompanying notes included in its Annual Report on Form10-K for the year ended December31, 2010 and the historical financial statements of Jonway for the year ended December 31, 2010 (Exhibit99.1 to this Form8-K/A), and other information pertaining to ZAP and Jonway contained in this Form8-K/A. ZAP and Subsidiaries Pro Forma Condensed Combined Balance Sheet As of December 31, 2010 (Unaudited) (Amounts in thousands) As reported Pro Forma Pro Forma ZAP Jonway Adjustments Notes Combined Assets: Current Assets: Cash and cash equivalents $ $ $ (a) $ ) (b) Investment in related party - - Accounts receivable, net - Due from related parties - - Notes receivables - - Inventories, net (b) Prepaid expenses and other current assets - Deferred tax assets - - Total current assets Property andequipment, net (c) Investment in non-consolidated joint venture - - Distribution fees for Jonway Products and Better World Products, net - - Deposit on Jonway acquisition - )
